Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 18th, 2021 has been entered.
 
Response to Amendment
The amendment filed October 18th, 2021 does not place the application in condition for allowance.
The rejections based over Railkar et al. are withdrawn due to Applicant’s amendment.
The rejections based over Kalkanoglu et al. are maintained.
The 112(b) rejection of claims 1-13, 16-17 and 20 are maintained.

Claim Objections
Claims 1-13, 16-17 and 20 are objected to because of the following informalities: Regarding Claim 1, Applicant is missing commas at the ends of lines 20, 26, and 32. Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Regarding Claim 1, Applicant recites, “wherein the mat has randomly distributed synthetic fibers”.  Applicant has not described or provided evidence to show that a mat of fiber wool comprises a mat of randomly distributed synthetic fibers.  Appropriate action is required.

Regarding Claim 16, this claim depends from cancelled claim 15 rendering the claim indefinite.  Appropriate action is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-7, 9-10, 14, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kalkanoglu et al. (US 2009/0000222 A1) in view of Railkar et al. (US 2014/0179220 A1) in view of Rotter (US 5,167,579 A) as evidenced by Villela et al. (US 2003/0132265 A1) in view of Hem-Jensen (US 2020/0343397 A1).


In view of Claim 1, Kalkanoglu et al. ‘222 discloses a system (Paragraph 0003) comprising: a plurality of photovoltaic modules (at least a first and second), each of the photovoltaic modules including: a first end, a second end opposite the first end, a first surface extending from the first end to the second end, a second surface opposite the first surface and extending from the first end to the second end (See Annotated Kalkanoglu Figure 2, #110 below & Paragraph 0095). Kalkanoglu et al. ‘222 teaches a spacer juxtaposed with the second surface (Figure 1, #102), the spacer comprises fibers 
Kalkanoglu et al. ‘222 discloses that at least one spacer includes a nail plate configured to receive at least one nail (Figure 5, #568 & Paragraph 0122).
Kalkanoglu et al. ‘222 teaches a fan installed on the roof deck adjacent to the at least one of the plurality of photovoltaic modules, and wherein the fan is configured to exhaust air through the at least one spacer of the at least one photovoltaic modules (Figure 42, #2248 & Paragraph 0240-0241).
Kalkanoglu et al. ‘222 teaches a plurality of photovoltaic modules includes a first photovoltaic module includes a first photovoltaic module and a second photovoltaic module (Paragraph 0006 – the photovoltaic cells are in an array form) but does not explicitly disclose that the at least one spacer of each of the first photovoltaic module and the second photovoltaic module covers a portion of the second surface thereof, and wherein an uncovered portion of the second surface of the first photovoltaic module overlaps the first surface of the second photovoltaic module, wherein the spacer of the first photovoltaic module is proximate to the spacer of the second photovoltaic module.
	Kalkanoglu et al. ’222 discloses that Kalkanoglu et al. ‘774 is incorporated by reference.
	Kalkanoglu et al. ‘774 discloses that the photovoltaic modules are arranged such that they overlap, wherein the Examiner is taking the position that such a structure results in the at least one spacer of each of the first photovoltaic module and the second photovoltaic module covers a portion of the second surface thereof, and wherein an uncovered portion of the second surface of the first photovoltaic module overlaps the first surface of the second photovoltaic module such that the spacer of the first photovoltaic module would be proximate to the at least one spacer of the second photovoltaic module wherein the spacer of the first photovoltaic module is proximate to the spacer of the second photovoltaic module (Figure 12).
3 to 150 kg/m3 and a crush strength of 29 psi to 200 psi.
Railkar et al. discloses at least one spacer includes a mat of fiber wool, wherein the mat has randomly distributed synthetic fibers, wherein the fibers form an air-permeable mesh (Figure 13, #122 - Paragraph 0006 & 0036); wherein the photovoltaic modules are configured to be installed on a roof deck, and wherein the at least one spacer is positioned between the second surface and the roof deck (Paragraph 0036 – installed on a roof). Kalkanoglu et al. discloses Rotter is incorporated by reference (Paragraph 0023).  Rotter teaches a spacer that includes a mat of fiber wool, wherein the mat has randomly distributed synthetic fibers, wherein the fibers form an air-permeable mesh (Column 2, Lines 55-68). Its noted that the Rotter and Kalkanoglu et al. ‘222 spacer are made of the same materials, the references differ in that Kalkanoglu et al. advantageously adds areas of increased ventilation between the spacer and the roof deck (Figure 15 & Paragraph 0006).  Rotter discloses the present invention meets the design considerations of maximizing convection outflow and wind suction, establishing an effect barrier against water, dirt and insect entry, maintaining aesthetic appear and long term durability, while providing low cost and ease of installation (Column 3, Lines 52-62).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the spacer material as disclosed by Railkar et al. and Rotter as the spacer material of Kalkanoglu et al. ‘222 for the advantages of maximizing convection outflow and wind suction, establishing an effect barrier against water, dirt and insect entry, maintaining aesthetic appear and long term durability, while providing low cost and ease of installation.
In regards to the limitation that, “the spacer includes a density of 40 kg/m3 to 150 kg/m3 and a crush strength of 29 psi to 200 psi”, as evidenced by Villela et al., the spacer disclosed by Rotter is in fact the original Cobra Ridge Vent e.g., the Cobra Exhaust Vent (Paragraph 0011).  Applicant discloses that rd, 2021 – Exhibit A & B).
Rotter teaches the same structure as recited, and therefore it will, inherently, display the recited properties, namely allowing for “the spacer includes a density of 40 kg/m3 to 150 kg/m3 and a crush strength of 29 psi to 200 psi”.  See MPEP 2112.01 I.
Annotated Kalkanoglu et al. Figure 1

    PNG
    media_image1.png
    432
    868
    media_image1.png
    Greyscale

Kalkanoglu et al. ’222 does not disclose a watershedding layer located between the at least one spacer and the roof deck.
Hem-Jensen discloses a watershedding layer that is disposed adjacent to a roof surface that prevents any water which might enter between abutting edges of two adjacent solar modules from leaking through a roof (Figure 18, #300 & Paragraph 0168).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate a watershedding layer disposed directly on a roof deck as disclosed by Hem-Jensen in Kalkanoglu et al. ’222 system such that the watershedding layer is disposed between the spacer and the roof deck for the advantages of preventing water from leaking through a roof. 



	In view of Claim 2, Kalkanoglu et al. ’222, Kalkanoglu et al. ‘774, Railkar et al., Rotter as evidenced by Villela et al., and Hem-Jensen are relied upon for the reasons given above in addressing Claim 1.  Kalkanoglu et al. ’222 teaches the second surface includes a surface area, and wherein the at least one spacer covers the surface area in its entirety (See Annotated Kalkanoglu et al. Figure 1, above).

	In view of Claim 3, Kalkanoglu et al. ’222, Kalkanoglu et al. ‘774, Railkar et al., Rotter as evidenced by Villela et al., and Hem-Jensen are relied upon for the reasons given above in addressing Claim 1.  Kalkanoglu et al. ’222 teaches the second surface includes a surface area, and wherein the at least one spacer covers at least a portion of the surface area (See Annotated Kalkanoglu et al. Figure 1, above).

	In view of Claim 4, Kalkanoglu et al. ’222, Kalkanoglu et al. ‘774, Railkar et al., Rotter as evidenced by Villela et al., and Hem-Jensen are relied upon for the reasons given above in addressing Claim 1.  Kalkanoglu et al. ’222 teaches that at least a portion of the at least one space extends outwardly from the first end (See Annotated Kalkanoglu et al. Figure 1, above).

	In view of Claim 5, Kalkanoglu et al. ’222, Kalkanoglu et al. ‘774, Railkar et al., Rotter as evidenced by Villela et al., and Hem-Jensen are relied upon for the reasons given above in addressing Claim 1.  Kalkanoglu et al. ’222 teaches that the at least one space includes a plurality of spacers (Paragraph 0164).



	In view of Claim 7, Kalkanoglu et al. ’222, Kalkanoglu et al. ‘774, Railkar et al., Rotter as evidenced by Villela et al., and Hem-Jensen are relied upon for the reasons given above in addressing Claim 1. Kalkanoglu et al. ’222 teaches that each of the plurality of spacers includes a rectangular profile (Figure 2, #102).

	In view of Claim 9, Kalkanoglu et al. ’222, Kalkanoglu et al. ‘774, Railkar et al., Rotter as evidenced by Villela et al., and Hem-Jensen are relied upon for the reasons given above in addressing Claim 1. Kalkanoglu et al. ’222 teaches that the at least one spacer is attached to the second surface (See Annotated Kalkanoglu et al. Figure 2, above).

In view of Claim 10, Kalkanoglu et al. ’222, Kalkanoglu et al. ‘774, Railkar et al., Rotter as evidenced by Villela et al., and Hem-Jensen are relied upon for the reasons given above in addressing Claim 1.  Rotter teaches the spacer includes a thickness of 15.875 mm (Column 4, Lines 4-10).

	In view of Claim 14, Kalkanoglu et al. ’222, Kalkanoglu et al. ‘774, Railkar et al., Rotter as evidenced by Villela et al., and Hem-Jensen are relied upon for the reasons given above in addressing Claim 1.  Kalkanoglu et al. ’222 teaches a fan installed on the roof deck adjacent to the at least one of the plurality of photovoltaic modules, and wherein the fan is configured to exhaust air through the at least one spacer of the at least one photovoltaic modules (Figure 42, #2248 & Paragraph 0240-0241).

In view of Claim 16, Kalkanoglu et al. ’222, Kalkanoglu et al. ‘774, Railkar et al., Rotter as evidenced by Villela et al., and Hem-Jensen are relied upon for the reasons given above in addressing Claim 1. Kalkanoglu et al. ’222 discloses that Kalkanoglu et al. ‘774 is incorporated by reference.
	Kalkanoglu et al. ‘774 discloses that the photovoltaic modules are arranged such that they overlap, wherein the Examiner is taking the position that such a structure results in the at least one spacer of each of the first photovoltaic module and the second photovoltaic module covers a portion of the second surface thereof, and wherein an uncovered portion of the second surface of the first photovoltaic module overlaps the first surface of the second photovoltaic module such that the spacer of the first photovoltaic module would be proximate to the at least one spacer of the second photovoltaic module wherein the spacer of the first photovoltaic module is proximate to the spacer of the second photovoltaic module (Figure 12).

	In view of Claim 18, Kalkanoglu et al. ’222, Kalkanoglu et al. ‘774, Railkar et al., Rotter as evidenced by Villela et al., and Hem-Jensen are relied upon for the reasons given above in addressing Claim 1.  Kalkanoglu et al. ’222 discloses that at least one spacer includes a nail plate configured to receive at least one nail (Figure 5, #568 & Paragraph 0122).

	In view of Claim 20, Kalkanoglu et al. ’222, Kalkanoglu et al. ‘774, Railkar et al., Rotter as evidenced by Villela et al., and Hem-Jensen are relied upon for the reasons given above in addressing Claim 1.  Rotter teaches the fiber wool is a composite fiber wool (Column 4, Lines 46-62).


s 8 & 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kalkanoglu et al. (US 2009/0000222 A1) in view of Railkar et al. (US 2014/0179220 A1) in view of Rotter (US 5,167,579 A) as evidenced by Villela et al. (US 2003/0132265 A1) in view of Hem-Jensen (US 2020/0343397 A1) in view of Feng et al. (US 2014/0311556 A1).

	In view of Claim 8, Kalkanoglu et al. ’222, Kalkanoglu et al. ‘774, Railkar et al., Rotter as evidenced by Villela et al., and Hem-Jensen are relied upon for the reasons given above in addressing Claim 6.  Kalkanoglu et al. ’222 discloses that to provide a photovoltaic roofing tile having a desired shape, it may be desirable in some embodiments of the invention to apply a curvature to the spacer (Paragraph 0140) but does not explicitly disclose that the plurality of spacers include a circular profile.
	Feng et al. discloses that a photovoltaic roofing tile may be any number of shapes and sizes such as circular (Paragraph 0036) and that it is believed that both the geometric and physical property relationships of the constituent components may have an effect on overall performance of the system such as durability, aesthetics, and ease of assembling multiple PV devices together (Paragraph 0038).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the spacers include a circular profile in Kalkanoglu et al. systems as Feng et al. teaches that utilizing these shapes are known in the art and can have an effect on overall performance of the system such as durability, aesthetics, and ease of assembling multiple PV devices together.


In view of Claim 10, Kalkanoglu et al. ’222, Kalkanoglu et al. ‘774, Railkar et al., Rotter as evidenced by Villela et al., and Hem-Jensen are relied upon for the reasons given above in addressing Claim 1.  Kalkanoglu et al. ’222 is silent on the thickness of the at least one spacer.



Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kalkanoglu et al. (US 2009/0000222 A1) in view of Railkar et al. (US 2014/0179220 A1) in view of Rotter (US 5,167,579 A) as evidenced by Villela et al. (US 2003/0132265 A1) in view of Hem-Jensen (US 2020/0343397 A1) in view of Quinlan et al. (US 2019/0165720 A1).

In view of Claim 11, Kalkanoglu et al. ’222, Kalkanoglu et al. ‘774, Railkar et al., Rotter as evidenced by Villela et al., and Hem-Jensen are relied upon for the reasons given above in addressing Claim 1. Kalkanoglu et al. ’222 does not disclose the spacer includes at least one cutout that is sized and shaped to receive at least one electrical component.
Quinlan et al. discloses a spacer includes at least one cutout that is sized and shaped to receive at least one electrical component (Figure 4A 5D, #406 & Paragraph 0064).   Quinlan et al. teaches that this configuration provides easy manufacturing, installing and electrical connecting (Paragraph 0005).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was 

In view of Claim 13, Kalkanoglu et al. ’222, Kalkanoglu et al. ‘774, Railkar et al., Rotter as evidenced by Villela et al., Hem-Jensen, and Quinlan et al. are relied upon for the reasons given above in addressing Claim 11.  Quinlan et al. discloses that the electrical component can be an electrical connector (Figure 5D, #505 & Paragraph 0067).


Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kalkanoglu et al. (US 2009/0000222 A1) in view of Railkar et al. (US 2014/0179220 A1) in view of Rotter (US 5,167,579 A) as evidenced by Villela et al. (US 2003/0132265 A1) in view of Hem-Jensen (US 2020/0343397 A1) in view of Koch et al. (US 2010/0146878 A1).

In view of Claims 11-13, Kalkanoglu et al. ’222, Kalkanoglu et al. ‘774, Railkar et al., Rotter as evidenced by Villela et al., and Hem-Jensen are relied upon for the reasons given above in addressing Claim 1. Kalkanoglu et al. ’222 does not disclose the spacer includes at least one cutout that is sized and shaped to receive at least one electrical component wherein the component is an electrical connector such as a junction box.
Koch et al. discloses a spacer can include a cutout that is sized and shaped to receive at least one electrical component wherein the component is an electrical connector such as a junction box (Figure 3-5 & Paragraph 0076).  Koch et al. discloses that roofing products equipped with photovoltaic media often require electrical connectors to be attached to the products to allow electricity to be .

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kalkanoglu et al. (US 2009/0000222 A1) in view of Railkar et al. (US 2014/0179220 A1) in view of Rotter (US 5,167,579 A) as evidenced by Villela et al. (US 2003/0132265 A1) in view of Hem-Jensen (US 2020/0343397 A1) in view of Geary (US 8,505,249 B2).

In view of Claim 17, Kalkanoglu et al. ’222, Kalkanoglu et al. ‘774, Railkar et al., Rotter as evidenced by Villela et al., and Hem-Jensen are relied upon for the reasons given above in addressing Claim 1.  Kalkanoglu et al. ’222 does not discloses at least one hooking loop adapted to be attached to the roof deck, wherein the at least one hooking loop is configured to engage the at least one spacer.





Response to Arguments
Applicant argues that there is no motivation to combine Kalkanoglu et al. ’222 with Hem-Jensen.  The Examiner respectfully disagrees and points out to Applicant that Kalkanoglu et al. ‘222 addresses water leakage into the PV element but Hem-Jensen discloses a watershedding layer that prevents water from leaking through a roof (Figure 18, #300 & Paragraph 0168). Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate a watershedding layer disposed directly on a roof deck as disclosed by Hem-Jensen in Kalkanoglu et al. ’222 system such that the watershedding layer is disposed between the spacer and the roof deck for the advantages of preventing water from leaking through a roof.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P MALLEY JR. whose telephone number is (571)270-1638. The examiner can normally be reached Monday-Friday 8am-430pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL P MALLEY JR./Primary Examiner, Art Unit 1726